Citation Nr: 0802939	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1956 
to June 1961 and from August 1967 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama.  The Board remanded this appeal 
in December 2006 for additional development; it has reviewed 
the expanded record and concludes that this appeal is now 
ready for a decision.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as depression controlled by medication, 
concentration and short-term memory problems, chronic sleep 
impairment with nightmares, exaggerated startle response, 
intrusive thoughts about Vietnam, visual hallucinations, and 
impaired impulse control.


CONCLUSION OF LAW

The criteria for an initial rating greater than 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a December 2006 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the December 2006 letter advised the 
veteran what information and evidence was needed to 
substantiate his claim for a higher initial evaluation for 
PTSD as well as what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  It also expressly advised the 
veteran of the need to submit any evidence in his possession 
that pertains to the claim decided herein.  The December 2006 
letter also advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, this letter provided notice in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), regarding 
the establishment of a disability rating and an effective 
date for the award of benefits if service connection is 
awarded.  

The Board notes that the December 2006 letter was sent to the 
veteran after the July 2003 rating decision which awarded 
service connection and assigned an initial rating.  However, 
to the extent that the notice was not given prior to the 
initial adjudication of the veteran's claim in accordance 
with Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Specifically, the notice provided to the veteran in 
December 2006 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a March 
2007 supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  First, the Board 
observes that the veteran's service medical records are 
associated with the claims folder.  Also of record are all 
relevant VA treatment records relating to his treatment for 
PTSD.  The veteran testified before the undersigned in June 
2006 that he did not receive any private treatment for his 
service-connected PTSD; thus, it appear that there are no 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, he was afforded 
multiple VA examinations during this appeal for the purpose 
of ascertaining the severity of his service-connected 
disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2007).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  For reasons 
discussed in more detail below, the Board finds that there is 
no competent evidence that the veteran's PTSD has increased 
in severity during this appeal; therefore, a staged rating is 
unnecessary.

The veteran is currently assigned an initial disability 
rating of 50 percent, effective March 31, 2003, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  The veteran 
contends that he is entitled to a higher initial evaluation 
for PTSD.  More specifically, he asserts that the current 
evaluation assigned does not accurately reflect the severity 
of the symptomatology associated with his PTSD.

Under the applicable rating criteria, a 50 percent evaluation 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence under the laws and regulations, 
the Board concludes that the veteran's PTSD symptoms are not 
severe enough to warrant a higher evaluation and that his 
symptoms more closely approximate that contemplated by his 
current 50 percent evaluation.  Therefore, as will be 
discussed in more detail, the evidence does not support a 
higher initial rating for PTSD.

Higher ratings under Diagnostic Code 9411 contemplate 
symptoms such as disorientation to time, place, or space, 
gross impairment in thought process or communication, 
illogical, obscure, or irrelevant speech, and neglect of 
personal appearance and hygiene.  However, as demonstrated by 
the medical evidence of record, the veteran exhibits none of 
these symptoms.  Rather, mental health records from 
throughout this appeal period indicate that the veteran 
appears well-groomed and casually dressed, expresses thoughts 
that are relevant, coherent, and goal-oriented, and that he 
is oriented to time, place, and person.  See VA Examination 
Reports dated June 2003, August 2004, and January 2007; VA 
Mental Health Treatment Records dated August 2003 through 
February 2007.  Additionally, although at times the veteran's 
speech was noted as "slow," there is no indication that his 
speech was illogical, obscure, or irrelevant as contemplated 
by a 70 percent disability rating.  Id.  The Board finds that 
this evidence weighs against assigning a higher initial 
rating to the veteran's service-connected PTSD.  

In addition to not displaying the above symptomatology 
contemplated by 70 and 100 percent evaluations, the medical 
evidence does not indicate that the veteran demonstrates 
grossly inappropriate behavior or obsessional rituals that 
interfere with routine activities.  All three VA examiners 
noted the veteran's behavior as "appropriate," and the 
January 2007 examination report expressly states that he does 
not suffer from obsessive or ritualistic behaviors.  

The medical evidence does demonstrate that the veteran 
experiences some level of depression which requires 
medication.  However, after consideration of the competent 
evidence of record, including the veteran's own testimony, 
the Board concludes that his depressive symptoms more closely 
approximate those contemplated by a 50 percent evaluation 
than a 70 or 100 percent evaluation.  First, there is no 
evidence that the veteran experiences near-continuous panic.  
In this regard, although his mental health records indicate a 
dysphoric mood, such records do not show any treatment for 
panic attacks; in fact, he denied having panic attacks at his 
January 2007 VA examination.  Moreover, although the 
veteran's records may demonstrate near-continuous depression, 
there is no medical evidence that his depression affects his 
ability to function independently and effectively or that he 
is unable to perform activities of daily living.  Records 
indicate that the veteran was employed part-time as mayor 
until 2004, and that he is able to attend weekly group 
therapy sessions, maintain a home with his wife of forty-two 
years, manage his own funds, and manage his medication.  The 
Board finds that all of these activities strongly indicate 
that the veteran is able to complete activities of daily 
living to the extent that he is able to function 
independently and effectively.  

The veteran has indicated throughout this appeal that he has 
problems with short-term memory and concentration.  Such 
evidence is consistent with his currently assigned 50 percent 
disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  There is no evidence of any long-term memory loss, nor 
is there any indication during this appeal that the veteran 
has loss of memory with respect to the names of close 
relatives, his own name, or his occupation, as contemplated 
by a 100 percent disability rating.  The Board finds that the 
competent evidence therefore fails to reflect memory loss of 
a severity contemplated by an evaluation in excess of 50 
percent.  

Regarding any suicidal ideation, the veteran reported one 
occasion in 2006 at the January 2007 VA examination.  A 
review of his VA mental health treatment records reveals that 
he reported "fleeting" suicidal ideation in May 2006, with 
no current thoughts, intent, or plan.  His remaining medical 
records are silent for any thoughts of suicide.  Under such 
circumstances, the Board finds that one incident of suicidal 
ideation is insufficient to warrant a higher disability 
rating; it also does not reflect a temporary increase in 
severity entitled to a staged rating.  

As for evidence of an inability to establish and maintain 
effective work and social relationships, the evidence 
demonstrates that the veteran has a preference for being 
alone, and that he tends to have little interaction in both 
work and social settings.  Despite his loner tendencies, as 
previously discussed, the veteran has been married for forty-
two years and reports a close relationship with his three 
sons.  He has also testified and reported close friendships 
with two non-relatives and a cousin.  

The Board acknowledges the veteran's testimony, as well as 
his wife's own statements and testimony, regarding the 
difficulty he has in establishing personal relationships.  
Specifically, both the veteran and his wife testified before 
the undersigned that the veteran had little to do in 
establishing friendship with his neighbor.  Nevertheless, the 
fact that he maintains a good relationship with such 
neighbor, in addition to his family and a few others, 
suggests that he does not have an inability to establish and 
maintain personal relationships.  Therefore, the Board 
concludes that the veteran's impairment in this area is not 
significant enough to warrant a 70 percent rating at this 
time.

Also pertinent to this rating criterion, the competent 
evidence does not show that the veteran has an inability to 
establish and maintain a work relationship.  The Board 
acknowledges that the veteran retired from his job at the 
Anniston Army Depot prior to this appeal, and supposedly 
because of anxiety and difficulty interacting with others.  
See August 2003 VA Mental Health Initial Evaluation; August 
2004 VA Examination Report.  However, records show that he 
was mayor of his city through 2003.  A position that requires 
some level of interaction with the public as well election to 
the position does not suggest an inability to establish and 
maintain employment.  And while the veteran choose not to run 
for reelection in 2004, the January 2007 VA examination 
report he was generally able to function well as mayor 
despite his difficulties with anger management.  

In sum, the competent evidence demonstrates that the veteran 
retired from his position at Anniston Army Depot and as 
mayor; he was not fired for behavior stemming from his 
service-connected PTSD or for any other reason.  Therefore, 
despite his lack of current employment, the Board finds that 
the veteran's demonstrated ability to maintain full-time 
employment weighs heavily against increasing his disability 
rating in excess of 50 percent, as there is no competent 
evidence that he is unable to maintain such employment.  This 
is especially so when considering that the purpose of the 
rating schedule is to compensate for decreases in earning 
capacity due to service-connected disabilities.  See 
38 C.F.R. § 4.1 (2007).

Turning to evidence favorable to the veteran's appeal, 
statements and VA medical records show that he sought anger 
management therapy during this appeal.  The Board 
acknowledges that such evidence tends to demonstrate that the 
veteran meets the criteria under a 70 percent evaluation with 
regard to impaired impulse control.  Nevertheless, the Board 
finds that these problems alone do not appear to be severe 
enough to warrant a higher evaluation.  Although he admitted 
to engaging in a number of verbal confrontations with former 
co-workers, as well as having a short temper, he has never 
asserted that he has hurt anyone physically.  Certainly, his 
statements to the January 2007 VA examiner regarding an 
incident in which he turned a loaded gun on an individual who 
entered his property were alarming; however, in isolation, 
this incident is not enough to conclude that he is a 
persistent danger to others, as contemplated by a higher 
disability rating.  It is clear from the record that he 
experiences difficulty with irritability and anger; however, 
as discussed above, the Board finds that his anger problems 
are not of such severity to warrant a higher evaluation in 
light of his entire disability picture.  See 38 C.F.R. § 4.7 
(2007).

In addition to anger problems, the veteran reported visual 
hallucinations at his January 2007VA examination.  There is 
no indication of any reports of visual hallucinations at any 
other time during this appeal.  Additionally, the examiner 
noted that his hallucinations were not persistent; no 
additional information was provided.  In light of the non-
persistent nature of these visual hallucinations and  the 
lack of evidence of such symptomatology throughout the 
competent evidence of record, the Board finds that this 
evidence is not sufficient to warrant a higher evaluation.  

Finally, the Board notes that there is evidence that the 
veteran has some difficulty adapting to stressful 
circumstances, a symptom more consistent with a 70 percent 
rating.  He testified in June 2006 that one reason he retired 
from his position as mayor was his desire to remove himself 
from an obvious stressful situation.  There is also evidence 
of record that he avoids stimuli that remind him of Vietnam, 
including conversations with others about his experiences.  
However, the veteran has also shown an ability to deal with 
his symptomatology and function relatively well, as indicated 
by the above discussion of medical evidence.  Thus, even 
though he somewhat exhibits a symptom more consistent with a 
higher rating, the severity of such symptom is not 
significant enough to warrant a higher rating in light of the 
veteran's entire disability picture.  Id. 

As discussed, the Board concludes that the veteran is not 
entitled to a higher evaluation based on either of his three 
symptoms which are more consistent with a higher disability 
rating.  The Board has also considered whether evidence of 
intermittent visual hallucinations, some difficulty adapting 
to stressful circumstances, and impaired impulse control 
entitles the veteran to a higher initial evaluation.  The 
Board concludes that it does not because such symptomatology 
does not appear to impact the veteran's psychosocial 
functioning to a degree sufficient to support a higher 
initial rating.  Moreover, the Board finds that despite 
exhibiting a few severe symptoms, the veteran's total 
disability picture is more consistent with that contemplated 
by his current 50 percent evaluation.  

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains multiple Global 
Assessment of Functioning (GAF) scores ranging from 35 to 75.  
Given the vast disparity among scores, the Board will 
consider whether any of the lower scores, when considered 
with all the evidence discussed above, can support the 
assignment of a higher disability rating.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  Although GAF scores are 
probative of the veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability rating.

VA psychiatry/medication management records throughout this 
appeal period reflect GAF scores ranging from 35 to 45.  The 
veteran's records also show psychotherapy treatment 
throughout this appeal.  Such treatment records reflect a GAF 
score of 60.  Finally, the veteran was evaluated by VA three 
times in conjunction with his current claim on appeal.  The 
June 2003, August 2004, and January 2007 examiners assigned 
GAF scores of 65, 50, and 54, respectively.  

According to the DSM-IV, a score of 31 to 40 contemplates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school function (e.g., no friends, unable to 
keep a job).  A score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  Finally, a score of 61 to 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

Most recently, in January 2007, the VA examiner indicated 
that the lower GAF scores assigned to the veteran by his VA 
psychiatrist were not supported by the evidence of record.  
In this regard, the examiner noted that the GAF score of 35 
was not supported by evidence of impairment, such as impaired 
reality testing, consistent with such a score.  Additionally, 
a GAF score in the 40s is also not appropriate because 
evidence over the past several years suggests that his PTSD 
has not been severe enough.  

The January 2007 VA examination report provides a GAF score 
of 54, which contemplates moderate symptoms.  Moreover, it 
was supported by an explanation as well as a review of the 
entire claims folder, including the numerous GAF scores and 
VA mental health treatment records.  On the other hand, the 
low GAF scores provided by the veteran's VA psychiatrist are 
unsupported by the evidence of record (as noted by the 
January 2007 VA examiner), and fail to provide an explanation 
for such scores that is consistent with the criteria 
described in the DSM-IV.  In light of such circumstances, the 
Board will afford more probative weight to the GAF score of 
54 provided by the January 2007 VA examiner.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).

Moreover, the Board observes that the veteran was assigned 
GAF scores of 60 by his psychotherapist at the same time as 
he was assigned GAF scores ranging from 35 to 45.  Such 
evidence is significant because two separate evaluators were 
making very different assessments of the veteran's social and 
occupational impairment despite the same evidence.  A closer 
look at these treatment records, however, reveals that the 
veteran generally spent more time discussing his 
symptomatology with his VA psychotherapist than with his 
psychiatrist, who it appears was in charge of his medication 
management.  As such, the Board also finds the 
psychotherapist's GAF scores more probative than the 
psychiatrist's.  Id.

In sum, the probative GAF scores indicate moderate 
symptomatology.  As the veteran's current 50 percent 
disability rating reflects moderate impairment in earning 
capacity, the Board finds that the probative evidence 
supports his current rating.  In this regard, although he 
exhibits some serious symptoms (e.g., anger problems; 
hallucinations), his overall disability picture is more 
reflective of mild to moderate symptomatology (e.g., short-
term memory loss; able to keep a job; depressed mood; few 
interpersonal relationships).  Thus, his occupational and 
social impairment, and its impact on his earning capacity, is 
adequately reflected in his current 50 percent disability 
evaluation.

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a disability rating in 
excess of 50 percent.  However, the Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  Furthermore, although the 
veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the Board concludes that a rating in excess of 50 
percent is not warranted, and that a 50 percent rating most 
closely approximates the veteran's impairment due to PTSD.  
In reaching its decision, the Board considered the benefit-
of-the-doubt rule; however, a preponderance of the evidence 
is against a higher disability rating, and therefore, does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  
	

ORDER

Entitlement to an initial rating greater than 50 percent for 
PTSD is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


